Citation Nr: 0704307	
Decision Date: 02/12/07    Archive Date: 02/22/07

DOCKET NO.  03-20 607	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Detroit, Michigan


THE ISSUE

Entitlement to separate schedular 10% disability ratings for 
bilateral tinnitus. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from February 1944 to 
September 1945.

This appeal to the Board of Veterans Appeals (Board) arises 
from a December 2002 rating action that denied separate 
schedular 10% disability ratings for bilateral tinnitus.  

In February 2007, a Deputy Vice-Chairman of the Board granted 
the December 2006 motion of the appellant's representative to 
advance this appeal on the Board's docket, pursuant to the 
provisions of 38 U.S.C.A. § 7107(a)(2) (West 2002) and 
38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  The veteran experiences bilateral tinnitus, a disorder 
which, under applicable legal authority, is assigned a single 
10% disability rating.  


CONCLUSION OF LAW

The claim for separate schedular 10% disability ratings for 
bilateral tinnitus is without legal merit.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic Code 6260 
(2002-2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  To 
implement the provisions of the law, the VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially-complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him of 
what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A;          
38 C.F.R. § 3.159(c).

In connection with the claim on appeal, the appellant and his 
representative have been notified of the reasons for the 
denial of the claim, and have been afforded the opportunity 
to present evidence and argument with respect thereto.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed him.  As will be explained 
below, the claim lacks legal merit.  As the law, and not the 
facts, is dispositive of the claim, the duties to notify and 
assist imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002). 

II.  Analysis

The veteran, through his representative, has requested 
separate schedular             10% disability ratings for his 
service-connected bilateral tinnitus.  The RO denied the 
request because, under Diagnostic Code (DC) 6260, there is no 
provision for assignment of a separate 10% disability rating 
for tinnitus in each ear.  The RO's decision has been 
appealed to the Board.  

Tinnitus is evaluated under DC 6260, which was revised 
effective 13 June 2003 to clarify existing VA practice that 
only a single 10% disability rating is assigned for tinnitus, 
whether the sound is perceived as being in one ear, both 
ears, or in the head.  38 C.F.R. § 4.87, DC 6260, Note 2 
(2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the U.S. Court 
of Appeals for Veterans Claims (Court) reversed a Board 
decision that found that, under            pre-13 June 2003 
regulations, no more than a single 10% disability rating 
could be assigned for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-13 June 2003 versions of DC 6260 required that the VA 
assign dual 10% ratings for "bilateral" tinnitus where it 
was perceived as affecting both ears.

The VA appealed the Court's decision in Smith to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit).  
To avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources based on court precedent that may ultimately be 
overturned on appeal, the VA Secretary imposed a stay at the 
Board on the adjudication of tinnitus claims affected by 
Smith.  The specific appeals affected by the stay essentially 
included those involving a claim for compensation for 
tinnitus filed prior to 13 June 2003 in which the appellant 
sought disability ratings for tinnitus greater than 10%.

Recently, the Federal Circuit reversed the decision of the 
Court in Smith, and affirmed the VA's longstanding 
interpretation of DC 6260 as authorizing only a single 10% 
disability rating for tinnitus, whether perceived as 
unilateral or bilateral.  Smith v. Nicholson, 451 F. 3d 1344 
(Fed. Cir. 2006).  Citing U.S. Supreme Court precedent, the 
Federal Circuit explained that an agency's interpretation of 
its own regulations was entitled to substantial deference by 
the courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Id.  Finding 
that there was a lack of evidence suggesting that the VA's 
interpretation of DC 6260 was plainly erroneous or 
inconsistent with the regulations, the Federal Circuit 
concluded that the Court erred in not deferring to the VA's 
interpretation.

As a consequence of that holding, on 10 July 2006, the VA 
Secretary rescinded the stay that had been imposed on all 
appeals affected by Smith, and directed the Board to resume 
adjudication of the previously-stayed claims consistent with 
the VA's longstanding interpretation that a single 10% 
disability rating is the maximum rating available under DC 
6260, regardless of whether the tinnitus is perceived as 
unilateral or bilateral.   

The Board has considered all arguments advanced on behalf of 
the appellant; however, in view of the foregoing, the Board 
must conclude that the version of    DC 6260 in effect prior 
to June 2003 precludes assignment of more than a single   10% 
disability rating for tinnitus.  Therefore, the veteran's 
claim for separate      10% disability ratings for bilateral 
tinnitus must be denied under both the former and revised 
versions of the pertinent rating schedule provision.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Separate schedular 10% disability ratings for bilateral 
tinnitus are denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


